Citation Nr: 1515436	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to payment of burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1968 to December 1969.  The Veteran died in April 2009.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  An August 2010 rating decision denied the reopening of the Appellant's claim for service connection for the cause of death.  A May 2014 statement of the case denied the Appellant's application for burial benefits.     

The Appellant testified before the undersigned in a December 2014 hearing.  A transcript is of record.

Reviewing the record in a liberal fashion, the issue of entitlement to compensation under 38 U.S.C.A. § 1151, it appears, could be raised by the Appellant in her June 2014 substantive appeal, July 2014 written statement, and statements she made at the December 2014 hearing.  The Appellant has asserted that VA did not tell the Veteran that he had liver cancer (and that it was a VA-contracted physician who first told him about it), that the Veteran was not told what he was being treated for, and that VA did not follow the recommendations of Dr. Rotche as to the Veteran's liver cancer treatment. 

The Appellant has never specifically articulated that she wished to file such a claim, and it remains unclear to the Board if she does.  The undersigned attempted to clarify this issue at the December 2014 hearing, in an extensive effort, but was unable to do so.  This claim represents a different theory of entitlement than the ones currently on appeal before the Board, and has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the new claim (if any), and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  (When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361(a) (2014)).  The Board believes that additional delay of this case is simply not warranted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 2010, reopening of the claim service connection for the cause of the Veteran's death was denied on the basis that the evidence submitted was not new and material.

2.  Evidence received since the August 2010 rating decision reopening of the claim service connection for the cause of the Veteran's death includes an amended death certificate, medical treatment records, and lay statements; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
  
3.  The Veteran died in April 2009.  The immediate cause of death listed on the death certificate was hepatocellular carcinoma, with contributory causes listed as hemochromatosis and pulmonary nodules-metastatic hepatocellular carcinoma.  

4.  At the time of the Veteran's death, service connection was in effect for residuals of a fragment wounds to the right arm, the right thigh, the left thigh, and posttraumatic stress disorder (PTSD), at a combined disability rating of 50 percent.

5.  The preponderance of the evidence fails to establish that the causes of the Veteran's death were etiologically related to his active service and provides evidence against this finding. 

6.  The Appellant did not file her claim for burial benefits within the two year period allowed by the relevant statute and regulations.  


CONCLUSIONS OF LAW

1.  The August 2010 rating decision that denied reopening the claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for the cause of the Veteran's death have not  been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.312 (2014).

4.  The criteria for burial benefits, either on a service-connected or nonservice-connected basis, have not been met. 38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1700-3 .1713 (2014); 38 C.F.R. §§ 3.1600-3 .1612 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Appellant submitted a claim for service connection for the cause of the Veteran's death in July 2009.  The claim was denied by the RO in a December 2009 rating decision.  The December 2009 decision was based on service treatment and personnel records, medical treatment records and evaluations, and the Veteran's death certificate.   The RO denied the claim stating that the Veteran's cause of death was liver cancer, which was not service-connected.  The Appellant did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

In an August 2010 rating decision, the RO stated that the claim was now reopened, but remained denied, as the evidence which the Appellant submitted (proof of the Veteran's Vietnam service) still failed to establish that the Veteran's death was caused by his active service or any service-connected disabilities.  The Appellant did not appeal the August 2010 rating decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the August 2010 decision includes VA treatment records, private treatment records, an amended death certificate, and lay statements.  All records show that the Veteran consumed large amounts of alcohol, and some show that his alcohol consumption increased in the years following his active service.  This evidence is sufficient to meet the very low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for the cause of the Veteran's death is reopened.  38 C.F.R. § 3.156 (2014).

II. Merits of the Claims

A.  Service Connection for the Cause of the Veteran's Death

The Appellant asserts that the Veteran's service-connected post-traumatic stress disorder (PTSD) caused his alcoholism, the alcoholism caused or aggravated the Veteran's hemochromatosis, and the hemochromatosis caused or aggravated the Veteran's liver cancer, which eventually led to the Veteran's death.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Upon review of the evidence, the Board finds that the weight of the competent medical evidence of record fails to link the cause of the Veteran's death to his service. 

The Veteran's service treatment records (STRs) do not show any complaints of, or treatment for liver issues, lives cancer, or any complains which could be construed as relating to his liver.  The Veteran's January 1968 and December 1969 entrance and examinations were negative for any issues.   The Veteran's systems were deemed "normal" on his December 1969 separation examination.  There is likewise no evidence that liver cancer was diagnosed within a year of service discharge.  The condition was diagnosed several decades after service.  

Hence, service connection under a direct basis (38 C.F.R. § 3.303(a)) or presumptive basis for liver cancer (38 C.F.R. § 3.309(a)) is not warranted.  The Appellant does not necessarily argue the contrary.  Rather, she maintains, as did the Veteran, that his liver cancer was caused or aggravated by his PTSD-induced alcohol consumption and the hemochromatosis and cirrhosis which resulted from it.   

The Veteran's VA treatment notes show that in May 2006, the Veteran's iron levels were very high and he had "hereditary hemochromatosis diagnosed from HFE genotype analysis and very high levels of ferritin[.]"  The Veteran refused a liver biopsy.  Further records show that the treating physician told the Veteran and his wife that, while the Veteran was in aggressive treatment [phlebotomies] for hemochromatosis for over 17 months, his iron levels remained high, which was "of course exacerbated by the patient's ETOH [alcohol] consumption."  

The doctor continued "I have essentially explained to the Veteran and his spouse that his drinking [has to] stop immediately, otherwise we should cease all measures to control his disease [hemochromatosis] and prevent liver cancer" (see treatment note October 19, 2006).  The physicians' treatment of the Veteran's hemochromatosis continued to have "little impact" on his blood iron levels, and it was suspected that the Veteran did not quit drinking alcohol, as he was supposed to (see December 20, 2006 treatment note).  A June 2007 note related that the Veteran had hemochromatosis with cirrhosis, and his blood iron levels have been "decreasing slowly - prob due to the patient's drinking."  The Veteran was advised to "STOP alcohol intake."  

The Veteran's VA treatment notes show that he was diagnosed with hepatocellular carcinoma (liver cancer) in October 2007.  An October 23, 2007, treatment note from a VA-contracted oncologist, Dr. Rotche, reported that the doctor explained to the Veteran that liver cancer often occurred "in the setting of underlying cirrhosis, which he is documented as having.  It is unclear whether his cirrhosis is from alcohol or hemochromatosis or a combination of the two, which probably is the most likely."   

In an August 4, 2008, VA treatment note, the Veteran's physician noted that the Veteran had a history of hereditary hemochromatosis, for which he was getting phlebotomies frequently.  The physician conveyed that, about a year ago, the Veteran was diagnosed with "unresectable hepatocellular carcinoma in the liver, which invaded the portal vein, making him not a candidate for liver transplant."  The doctor also noted that the Veteran had received two TACE (transarterial chemoembolizations) to date (one in 2007 and one on June 26, 2008) to shrink the tumor, and that the procedures had favorable results.  

A March 2009 treatment note revealed that the liver looked the same as in the January 2008 CT scan, but the Veteran now had multiple lung nodules.  The physician reported that the Veteran had a "markedly nodular liver secondary to advanced cirrhosis."  The doctor noted metastatic disease with necrotic lymphadenopathy, and pulmonary and osseous metastases (the cancer has metastasized to the lungs and bones of the spine, ribs, pelvis, sacrum, and pubic bones).  April 2, 2009, treatment notes show that the Veteran's liver cancer was stable, with multiple enhancing lesions in his liver, and with multiple metastatic pulmonary nodules and chest lymph nodes metastasis.  He was also noted to have hemochromatosis with cirrhosis.        

A February 2015 letter from Dr. Rotche, who treated the Veteran between October 2007 and January 2009, related that the Veteran's liver cancer was managed by the VA hospital with a program of chemo-embolization, and that he, Dr. Rotche, "assisted with providing phlebotomies for control of his hemochromatosis."  The physician noted that the Veteran was "known to consume a significant amount of alcohol," reporting that he drank six beers a day, although "patients' account of alcohol intake is not always accurate."  He stated that cirrhosis was the end point of liver damage, and was "not specific to any particular type of damage."  He noted that while the Veteran's liver biopsy "did document significant iron deposition," it was "certainly plausible that alcohol abuse accelerated the development of cirrhosis." 

The Appellant has argued that (A) the Veteran's service-connected PTSD caused his alcoholism, (B) the alcoholism caused or aggravated the Veteran's hemochromatosis, and then (C) the hemochromatosis, somehow caused or aggravated the Veteran's liver cancer, which eventually led to the Veteran's death.  The Veteran's medical treatment records from 2007 to his death in April 2009, as well as multiple statements from the Appellant and from the people who knew the Veteran, indicate that the Veteran routinely drank large quantities of alcohol.  One of the conditions for which he was followed at VA was "alcohol abuse."  His treatment notes mention on multiple occasions that the Veteran was a heavy drinker and smoked a pack of cigarettes a day for 30-40 years.  

By law, compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301 (2014).  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310. Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).  The Veteran's alcoholism (and arguably tobacco abuse) would fall under "willful misconduct."  

Compensation can be allowed in case where the Veteran's alcohol abuse disability "results from" a line of duty disease or disability.  Allen (William F.) v. Principi, 237, F.3d. 1377-78 (Fed. Cir. 2001).  But, even ignoring the willful misconduct bar on compensation and assuming that no willful misconduct took place, there is no medical evidence that has been submitted to support the Appellant's contention that the Veteran's PTSD caused his alcoholism.  There is no medical evidence suggesting that the Veteran's alcohol abuse was involuntary in nature or had secondarily resulted from a disorder of non-willful misconduct origin, or his service-connected PTSD.  The Veteran's PTSD was "mild" by clinical standards - he received a 10 percent disability rating for it since July 1994, which equates to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2014).  Everyone who wrote statements on the Appellant's behalf underscored that the Veteran drank, and did so frequently and heavily.  His doctors noted his alcohol abuse on many occasions, but not one of them hinted at it being tied to the Veteran's PTSD.           

In addition, the Veteran's claims file contains his mental health treatment records from June 1999 to May 2002.  In the records, the Veteran stated that he drank two to four beers a day and smoked one to two packs of cigarettes a day.  He stated that he began drinking at the age of 25, and that he did not drink as a coping mechanism, providing highly probative factual evidence against his own claim.

It is important for the Appellant to understand that this statement, from the Veteran himself, would negate the Appellant's argument that the Veteran drank as a PTSD-coping mechanism, as the Board affords much probative value to a Veteran's own statements to his physician, as it does to the fact that the Veteran himself never mentioned at any point in the VA claims process with which he was familiar, that his alcoholism was related to his service-connected PTSD - which one assumes he would have done if such experiences have triggered his 40-plus year history of alcohol abuse.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

In sum, as described, the medical evidence of record fails to associate the Veteran's alcohol problem with his service connected psychiatric disability (PTSD).  To the extent that the Appellant has alleged that such is the case, she lacks the medical training to be considered competent to provide an opinion as to the etiology of the Veteran's alcohol abuse disorder, and its connection (or lack thereof) to his PTSD.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Appellant has also argued that a gunshot that the Veteran suffered in Vietnam somehow "triggered" his hemochromatosis.  The Appellant has submitted internet articles to support her argument, one a medical abstract regarding the case of a patient developing multiple problems, including hemochromatosis, after suffering a gunshot wound and dioxins exposure; the other stating that "excessive alcohol consumption, ... and exposure to dioxins ... have been known to trigger this disorder [porphyria cutanea tarda, PCT].  A more common disorder known as hemochromatosis... is linked to the same genetic defect as PCT."  The Board acknowledges them, but notes that neither one of them speaks to the Veteran's particular case and his singular medical history.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to discuss a specific patient's case or to hypothesize on a specific disease (not one that the Veteran had), and not the specific facts in this case.  In any event, their probative value is clearly outweighed by the Veteran's on-going treatment records, which, based on genetic testing, stated that the Veteran's hemochromatosis was genetic, and likely combined with cirrhosis or cause his liver cancer, and that it plausible that alcohol abuse hastened the development of cirrhosis.  In addition, the Veteran's hemochromatosis was not service-connected, and was not the cause of the Veteran's death - he died of liver cancer, and not hemochromatosis.  
      
The Appellant has also argued that the Veteran's death should be service-connected for lung cancer, as the Veteran's liver cancer metastasized to his lungs.  The law provides that if a Veteran was exposed to an herbicide agent during active military, one of the disease which shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met is lung cancer.  38 C.F.R. § 3.309(e) (2014).  Here, the Board notes that the Veteran did not die of lung cancer.  He died of liver cancer.  The Liver cancer has metastasized to his lungs, and other parts of his body.  The Veteran's death certificate states "pulmonary nodules - metastatic hepatocellular carcinoma," meaning that he had lung nodules which were the result of his liver cancer.  There is no medical evidence in the file stating, or even hinting at, that the Veteran had lung cancer, and that that lung cancer caused his death.  

The Board also notes that the Appellant arguably asserts that the Veteran's cause of death was caused by his conceded in-service herbicide exposure, although that assertion remains unclear.  To the extent that that is one of the Appellant's theories of entitlement, the Board notes that presumptive service connection is available to Veterans who were exposed to certain herbicides, including one commonly known as Agent Orange.  Such exposure shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975). 38 U.S.C.A. § 1116(f) (West 2014).  In the case of Veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases.  The Board notes, however, that liver cancer is not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure.  Therefore, the Veteran's cause of death cannot be presumptively connected on the basis of his already-conceded herbicide exposure.     

The Appellant is not precluded, however, from otherwise proving entitlement to service connection on a direct basis based on his presumed herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).  However, no competent evidence exists which has tied the Veteran's liver cancer to his herbicide exposure, or has even suggested such an association.  The evidence of record has repeatedly and consistently tied the Veteran's cause of death, his liver cancer, to his hemochromatosis, cirrhosis, and alcohol consumption.  As such, the Veteran's liver cancer cannot be service-connected based on his herbicide exposure on a direct basis.  

In sum, the evidence available leads the Board to conclude that the Veteran's alcohol abuse which caused or contributed to his liver cancer was not caused by his service-connected PTSD.  No evidence exists to support such a hypothesis.  Nor has the Appellant presented any evidence to support her contention that the Veteran's service-connected PTSD caused his alcoholism, the alcoholism caused or aggravated the Veteran's hemochromatosis, and the hemochromatosis caused or aggravated the Veteran's liver cancer, which eventually led to the Veteran's death.  The Appellant's only evidence supporting this theory are her own statements and suppositions.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, as to the etiology of a particular claimed disability as complicated as liver cancer, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Although the Appellant indicated that she is a nurse's technician, she has not indicated any training in, or specialized knowledge of, oncology (see Appellant's December 2014 hearing testimony).  Furthermore, her lay contentions linking the PTSD to the alcoholism to the development of liver cancer fail to address other pertinent evidence of record, such as the relevance of the Veteran's 40-year alcohol and tobacco smoking history.  The Board here notes that multiple doctors on multiple occasions have told the Veteran to stop drinking, as that would worsen his hemachromatosis and cirrhosis, and would lead to liver cancer.  In addition, the Appellant's theory of causation is a tenuous one that relies on speculation across several links in a chain of causation uncorroborated by competent medical evidence.  

The Board accepts the medical treatment notes, which fail to draw any implicit or explicit connections between the Veteran's alcohol abuse and his PTSD, as being the most probative medical evidence on the subject.  See Nieves-Rodriguez, 22 Vet. App. at 304. Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cause of death is related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against such a connection, with greater probative weight than the lay opinions.

With respect to the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318, which is part and parcel of the claim for service connection for the cause of death, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2014).  In this case, the evidence does not show that the Veteran was permanently and totally disabled at the time of his death due to a service-connected condition.  In addition, the Veteran was not rated more than 50 percent disabled at any point in time.  As such, the DIC benefits must be denied as a matter of law.  

Beyond the above, even if  the Board assumes point (A) (the Veteran's service-connected PTSD caused his alcoholism), there is simply nothing in this records that suggests alcoholism caused the cancer.

In sum, the evidence shows that the Veteran developed the condition that led to his death (liver cancer) many years after service.  The hepatocellular carcinoma was not service-connected, and the weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  While the Board is sympathetic to the Appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to payment of burial benefits.

The Appellant seeks burial benefits for her husband, the Veteran.  Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2014). 

If a Veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the Veteran's funeral and burial expenses.  38 C.F.R. § 3.1600(a) (2014).  The Veteran did not die as a result of a service-connected disability - his liver cancer, the cause of his death, was not service-connected (see Section A of this here decision).   

If a Veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward his funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); (2) the Veteran had an original or reopened claim for either benefit pending at the time of his death and (i) in the case of an original claim, there is sufficient evidence of record on the date of the Veteran's death to have supported an award of compensation or pension effective prior to the date of his death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement prior to the date of death; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State. 38 U.S.C.A. § 2302(a) (2014); 38 C.F.R. § 3.1600(b) (2014). 

Finally, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2014).  "Properly hospitalized" by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

All of the above are subject to a time limitation for filing a claim.  Namely, claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial of cremation of the body.  The Veteran died in April 2009.  The Appellant filed her VA Form 21-530 in February 2012, almost three years after the Veteran's death.  As such, her claim must be denied as a matter of law. 

Based on the foregoing, therefore, the Board concludes that the legal requirements for burial benefits, either service-connected or nonservice-connected, have not been met. 

The Board acknowledges that the Appellant has claimed that she meant to file for burial benefits when she filed for service connection for the cause of the Veteran's death in June 2009.  The Appellant has argued, herself and through her representative (see December 2014 hearing transcript), that she was not given any guidance on how to file her claim, was not aware that she should file a separate claim for burial benefits, and that she intended to file for every available benefit when she filed her June 2009.  

The record shows that the Appellant knew that burial benefits were available when she filled out her July 2009 claim for service connection for the Veteran's death (which followed an informal June 2009 claim).  When asked in Section IX "Tell us about medical, last illness, burial or other unreimbursed expenses" the Appellant wrote "Will supply as soon as received."  (The Board notes that the statement is highlighted in yellow, but it is unclear, and immaterial, whether the Appellant or someone else highlighted it.)  No information from the Appellant followed.  She did not follow-up on her intended claim until she applied for burial benefits in February 2012.   

The Board sympathizes with the Appellant regarding the loss of her husband, and the Board apologizes for the delay in the adjudication of this case.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). 

Accordingly, the Appellant's claim for burial benefits must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

The Board regrets that it cannot offer Appellant a more positive outcome.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  As described above, the Board is without authority to grant benefits in this case. 

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Generally, notice for a cause of death claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Additional VCAA notice requirements apply in the context of a Veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In correspondence dated July 2009, the RO notified the Appellant of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Appellant was expected to provide; and the process by which disability ratings and effective dates are established. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the July 2009 VCAA letter did not state the condition for which the Veteran was service-connected, subsequent correspondence provided this information, and the Appellant has been provided with several readjudications of her claims since that time. The July 2009 letter additionally provided notice of the elements for service connection for the cause of the Veteran's death, and provided the Veteran with all required notice under Kent. Any notice deficiencies relating to the Appellant's claim to reopen the claim of entitlement to service connection for the Veteran's cause of death are moot because this decision reopens the Appellant's claim.

VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service medical records have been associated with the claims file.  Additionally, all identified and available medical treatment records have been secured. 

Recognition is given to the fact that the Appellant has not been afforded a VA medical opinion with respect to service connection for the cause of the Veteran's death and the underlying service connection claims.  However, a VA opinion is not necessary in order to decide this claim.  The Board notes that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to dependency and indemnity compensation claims because the provision specifically states it only applies for "disability compensation."  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  Nevertheless, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit further clarified DeLaRosa indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103(a) still requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion. VA is excused from this obligation when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103(a)(2) (West 2014).   

Here, the Board finds that a medical opinion is not warranted to decide service connection for the cause of the Veteran's death.  Medical opinions were obtained during the Veteran's lifetime that addressed the service connection claims on appeal.  In that regard, the weight of the evidence demonstrates that the Veteran's pertinent systems were clinically normal at service separation, and that the conditions that caused and contributed to cause the Veteran's death had their onset decades after service and are not related to service.  Based on these findings, the Board finds that no reasonable possibility exists that a medical opinion would aid in substantiating the claim.  The best evidence in this case, the Veteran's own statements and the treatment records, do not support this claim. 

With regard to the claim for burial benefits, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A and 38 C.F.R. § 3.159 impose obligations on VA in terms of its duty to notify and assist claimants.  As explained above, however, the law, and not the evidence, is dispositive in this case when it comes to the burial benefits claim.  Hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the Appellant in the Board proceeding to adjudication of this claim.

For the above reasons, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been submitted, the claim for service connection for the cause of the Veteran's death is reopened, and the appeal is allowed to that extent only.

Service connection for the Veteran's cause of death is denied.

Entitlement to payment of burial benefits is denied.



____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


